Exhibit 10.4

 

SEPARATION AGREEMENT

 

THIS SEPARATION AGREEMENT (this “Agreement”), made and entered into as of
December 20, 2012, between Jim W. Moore (“Executive”) and FirstCity Financial
Corporation, a Delaware corporation (“Company”);

 

WITNESSETH THAT:

 

WHEREAS, Executive is currently employed by Company as its Executive Vice
President, Director of Servicing and Chief Operating Officer;

 

WHEREAS, pursuant to that certain Agreement and Plan of Merger among Hotspurs
Holdings LLC (“Parent”), Hotspurs Acquisition Corporation (“Merger Subsidiary”)
and Company dated December 20, 2012 (the “Merger Agreement”), Merger Subsidiary
will merge with and into Company and Company will continue as the surviving
corporation and a wholly-owned subsidiary of Parent;;

 

WHEREAS, following the transactions contemplated by the Merger Agreement,
Executive’s employment with Company and its affiliates will terminate as
outlined in this Agreement; and

 

WHEREAS, Company has determined that it is appropriate to provide severance
benefits to Executive upon his termination of employment and to require from
Executive certain agreements and covenants in exchange for such severance,
including a mutual release and waiver; and

 

NOW, THEREFORE, the parties agree as follows, all conditioned upon the Closing
(as defined in the Merger Agreement) of the transactions contemplated by the
Merger Agreement:

 

1.                                      Effective Date.  This Agreement shall
become effective on the Closing Date (as defined in the Merger Agreement, the
“Effective Date”), which is anticipated to occur during the 2013 calendar year,
provided that Executive remains employed by Company through the Closing. 
Notwithstanding the foregoing or any other provision of this Agreement, this
Agreement is conditioned upon and shall become effective only upon the
consummation of the transactions contemplated by the Merger Agreement and if
such transactions are not consummated, this Agreement shall be of no force and
effect and shall terminate automatically without any further actions of the
parties.

 

2.                                      Release Requirements.  In consideration
of the Severance Payments (as defined in Section 4 hereof) provided to Executive
in accordance with this Agreement, on or before the Termination Date Executive
is required to execute a Mutual Release and Waiver, in the form set forth as
Exhibit A of this Agreement (as the same may be updated in connection with the
Termination Date (as defined in Section 3 hereof)), which Exhibit A is attached
to and forms a part of this Agreement (the “Executive Release”), the Executive
Release shall become effective, and the Executive Release

 

1

--------------------------------------------------------------------------------


 

shall not be revoked by Executive.  The requirements set forth in this Section 2
are referred to herein as the “Release Requirements”.  Company also agrees to
enter into the Executive Release.

 

3.                                      Post-Closing Employment and Termination
Date.  Subject to the terms and conditions of this Agreement, Executive’s
employment with Company shall continue for ninety (90) days following the
Effective Date.  During any period of employment following the Effective Date,
Executive shall continue to be paid his base salary, as well as participate in
Company employee benefits, at the rate or on the same terms in effect
immediately prior to the date of this Agreement and he shall perform such duties
for Company as reasonably requested by Company; provided, however, that it is
intended that Executive shall provide transition services with respect to his
position as Executive Vice President, Director of Servicing and Chief Operating
Officer of Company.  Notwithstanding the foregoing, Company or Executive may
terminate Executive’s employment with Company at any time on at least 30 days’
advance written notice.  The date on which Executive’s employment with Company
terminates for any reason shall be referred to herein as the “Termination
Date”.  Executive shall cease to be an officer and/or director of Company and
its affiliates as of the Termination Date.  During any period of employment
following the Effective Date, Company’s indemnification obligations to
Executive, whether by agreement, charter provision or bylaw provision, or
pursuant to Company’s directors and officers insurance policy, shall continue in
full force and effect on the same terms that existed as of the date of this
Agreement.

 

4.                                      Severance.  Subject to the terms and
conditions of this Agreement, in consideration of Executive’s past services for
Company, the Executive Release and the provisions of Sections 5 and 6 of this
Agreement, Executive shall be entitled to the following compensation and other
payments and benefits under this Agreement:

 

(a)                                 On the Termination Date or otherwise in
accordance with applicable law, Company shall pay to Executive any accrued but
unpaid wages and any other accrued but unpaid compensation which is owed to
Executive by Company for periods ending on or prior to the Termination Date. 
Executive shall be entitled to any compensation and benefits under employee
benefit plans and arrangements maintained by Company and its affiliates which
have accrued to him as of the Termination Date under the express provisions of
such plans and arrangements (including, without limitation, payment for any
accrued and unused vacation as of the Termination Date), it being understood
that in no event shall this Agreement provide any compensation or benefit in
substitution for, or otherwise in lieu of, any compensation or benefit to which
Executive is entitled under any such plan or arrangement.

 

(b)                                 On the 8th day following the Termination
Date (the “Payment Date”) Company shall pay to Executive, in a lump sum cash
payment, the annual bonus amount that Executive would have been entitled to
receive under

 

2

--------------------------------------------------------------------------------


 

Company’s 2012 bonus plan had the Termination Date not occurred, to the extent
not already paid to Executive on the Payment Date, in accordance with the normal
provisions of the 2012 bonus plan (or in an amount and to the extent otherwise
determined by the Compensation Committee of Company’s Board of Directors
pursuant to the provisions of the 2012 bonus plan); provided, however, that, in
the event that, as of the Payment Date, the 2012 bonus has not been paid to
executives generally in accordance with the past practices of Company, then the
2012 bonus shall be paid as of the date that such bonus is otherwise paid to
executives in accordance with past practices.

 

(c)                                  On the Payment Date, Company shall pay
Executive a lump sum cash payment equal to $540,000.

 

(d)                                 If Company terminates Executive’s employment
for reasons other than cause prior to the ninety (90) day anniversary of the
Effective Date, then, on the Payment Date, Company shall pay Executive a lump
sum cash payment equal to the base salary that Executive would have received had
he remained employed by Company from the Termination Date through such ninety
(90) day period following the Effective Date.  For the avoidance of doubt,
Executive shall be entitled to the payments specified in paragraphs 4(a),
4(b) and 4(c) notwithstanding the termination of Executive’s employment by
Company or Executive for any reason whatsoever prior to or after the ninety (90)
day anniversary of the Effective Date.

 

Notwithstanding the foregoing or any other provision of this Agreement to the
contrary, no payments shall be paid to Executive pursuant to paragraphs 4(b),
(c) or (d) (collectively, “Severance Payments”) unless the Release Requirements
are met as of the Payment Date.  If the Release Requirements are not met by
Executive on the Payment Date, Executive shall have no rights to the Severance
Payments and Company shall not pay any Severance Payments to Executive.

 

In addition to the foregoing, at the Termination Date, (i) Executive shall be
entitled to maintain his cell phone number and Company will cooperate in the
transfer of such number into Executive’s name, and (ii) Executive shall be
entitled to retain and remove from Company premises any furniture, artwork or
mementos owned by him as documented in Schedule 4 attached hereto.

 

5.                                      Confidential Information.  Except as may
be required by the lawful order of a court or agency of competent jurisdiction,
or except to the extent that Executive has express authorization from Company,
Executive agrees that he will keep secret and confidential indefinitely, will
not disclose, either directly or indirectly, to any other person, firm, or
business entity, and will not use in any way, any non-public information
concerning Company and its affiliates which was acquired by or disclosed to him
during

 

3

--------------------------------------------------------------------------------


 

the course of his employment with Company, including, without limitation,
Company’s or its affiliates’ customers, products, equipment, processes, costs,
operations and methods, whether past, current, or planned, as well as knowledge
and data relating to processes, business plans, marketing and sales information
originated, owned, controlled or possessed by Company or its affiliates. 
Nothing in the foregoing provisions of this Section 5 shall be construed so as
to prevent Executive from using, in connection with his employment for himself,
for an employer (or other recipient of his services), or otherwise, knowledge
which was acquired by him during the course of his employment or other
engagement by Company or its affiliates and which is generally known to persons
of his experience in other companies in the same industry or such information
that otherwise becomes publicly available through no fault of Executive.

 

6.                                      Non-solicitation.  Executive agrees that
from and after the Termination Date, and for a period of twelve (12) months
thereafter (the “Restricted Period”), neither he nor any individual, partner(s),
limited partnership, corporation or other entity or business with which he is in
any way affiliated, including, without limitation, any partner, limited partner,
member, director, officer, shareholder, employee, or agent of any such entity or
business, will (a) request, induce or attempt to influence, directly or
indirectly, any employee of Company or any of its affiliates to terminate their
employment with Company or any of its affiliates or (b) employ any person who,
during his period of employment with Company was, or after the Termination Date
is, an employee of Company or any of its affiliates; provided, however, that the
foregoing restrictions shall not apply to general employment solicitations and
not directed to an employee of Company or any of its affiliates or the hiring of
any former employee of Company or any of its affiliates who was not solicited to
leave or induced to leave the employment of Company or any of its affiliates by
Executive.  Executive further agrees that, during the Restricted Period, he
shall not, directly or indirectly, as an individual, employee, agent,
consultant, stockholder, director, partner or in any other individual or
representative capacity of Company or of any other person, entity or business,
solicit or encourage any present supplier, contractor, partner or investor of
Company or any of its affiliates to terminate, limit or otherwise alter his, her
or its relationship with Company; provided, however, that the foregoing
restrictions shall not apply to general solicitations or communications by
Executive or any such entity that are not directed at any suppliers,
contractors, partners or investors of Company or its affiliates for the purpose
of soliciting or encouraging them to terminate, limit or otherwise alter his,
her or its relationship with Company or any of its affiliates.  Notwithstanding
any contrary provisions of the immediately preceding sentence, this Section 6 is
not intended and shall not be construed as a covenant of noncompetition on the
part of Executive, and Executive shall be entitled following his employment with
Company to become an employee, partner, investor, member, consultant or
participant with any third party that itself may be engaged in a business
similar to that of Company.

 

7.                                      Amendment.  This Agreement may be
amended or canceled only by mutual agreement of the parties in writing without
the consent of any other person.  So

 

4

--------------------------------------------------------------------------------


 

long as Executive lives, no person, other than the parties hereto, shall have
any rights under or interest in this Agreement or the subject matter hereof.

 

8.                                      Successors and Affiliates.  This
Agreement shall be binding on, and inure to the benefit of, Company and its
successors and assigns and any person acquiring, whether by merger,
consolidation, purchase of assets or otherwise, all or substantially all of
Company’s assets and business.

 

9.                                      Remedies.  Executive acknowledges that
Company and its affiliates would be irreparably injured by his violation of
Sections 5 or 6, and he agrees that Company, in addition to any other remedies
available to it for such breach or threatened breach, shall be entitled to a
preliminary injunction, temporary restraining order, or other equivalent relief,
restraining Executive from any actual or threatened breach of Sections 5 or 6.

 

10.                               Withholding.  To the extent required by
applicable law, all amounts otherwise payable under the Agreement shall be
subject to withholding and other employment taxes.

 

11.                               Waiver of Breach.  The waiver by Executive or
Company of a breach of any provision of this Agreement shall not operate as or
be deemed a waiver by the non-breaching party of any subsequent breach. 
Continuation of payments or benefits hereunder by Company following a breach by
Executive of any provision of this Agreement shall not preclude Company from
thereafter exercising any right that it may otherwise independently have to
terminate said payments or benefits based upon the same violation.

 

12.                               Severability.  The invalidity or
unenforceability of any provision of this Agreement will not affect the validity
or enforceability of any other provision of this Agreement, and this Agreement
will be construed as if such invalid or unenforceable provision were omitted
(but only to the extent that such provision cannot be appropriately reformed or
modified).

 

13.                               Notices.  All notices hereunder shall be in
writing and shall be deemed sufficiently given if personally delivered, sent by
registered or certified mail, postage prepaid, sent by overnight courier or
facsimile, at such addresses as the parties may from time to time provide to
each other.

 

14.                               Governing Law.  This Agreement shall be
construed in accordance with the laws of the State of Texas, without regard to
the conflict of law provisions of any state.

 

15.                               Counterparts.  This Agreement may be executed
in more than one counterpart, but all of which together will constitute one and
the same agreement.

 

5

--------------------------------------------------------------------------------


 

16.                               Other Agreements.  Except as otherwise
specifically provided in this Agreement, this instrument constitutes the entire
agreement between Executive and Company relating to the subject matter hereof
and supersedes all prior agreements and understandings between the parties
relating to the subject matter hereof, whether written or oral.

 

17.                               Special Section 409A Provisions.  This
Agreement shall be interpreted and administered in a manner so that any amount
or benefit payable hereunder shall be paid or provided in a manner that is
either exempt from or compliant with the requirements Section 409A of the Code
and applicable Internal Revenue Service guidance and Treasury Regulations issued
thereunder.  Notwithstanding any other provision of this Agreement to the
contrary, if any payment or benefit hereunder is subject to section 409A of the
Code, and if such payment or benefit is to be paid or provided on account of
Termination Date (or other separation from service or termination of
employment):

 

(a)                                 and if Executive is a specified employee
(within the meaning of section 409A(a)(2)(B) of the Code) and if any such
payment or benefit is required to be made or provided prior to the first day of
the seventh month following Executive’s separation from service or termination
of employment, such payment or benefit shall be delayed until the first day of
the seventh month following Executive’s separation from service; and

 

(b)                                 the determination as to whether Executive
has had a termination of employment (or separation from service) shall be made
in accordance with the provisions of section 409A of the Code and the guidance
issued thereunder without application of any alternative levels of reductions of
bona fide services permitted thereunder.

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the date first set forth above.

 

 

 

FIRSTCITY FINANCIAL CORPORATION

 

 

 

By

/s/ James T. Sartain

 

Its

Chief Executive Officer

 

 

 

 

 

 

 

 

/s/ Jim W. Moore

 

 

Jim W. Moore

 

7

--------------------------------------------------------------------------------


 

Exhibit A

 

EXECUTIVE RELEASE

 

MUTUAL RELEASE AND WAIVER

 

This document is attached to, is incorporated into, and forms a part of, a
Separation Agreement dated as of December 20, 2012 (the “Agreement”) between
FirstCity Financial Corporation (“Company”) and Jim W. Moore (“Executive”).
Except for a claim based upon a breach of the Agreement, Executive, on behalf of
himself and his heirs, representatives, agents, and insurers (hereinafter the
“Employee Releasors”) releases and forever discharges Company and its current
and former officers, directors, trustees, members, representatives, agents,
employees, and insurers, and its affiliates, predecessors and successors and
their respective officers, directors, representatives, agents, employees, and
insurers (hereinafter collectively and individually the “Releasees”) from any
and all rights, claims, demands, debts, dues, sums of money, accounts,
attorneys’ fees, complaints, judgments, executions, actions and causes of action
of any nature whatsoever, cognizable at law or equity, known or unknown
(sometimes referred to in this Release as “Claims”) which Executive (or the
other Employee Releasors may have) now has or claims, or might hereafter have or
claim, against the Releasees based upon or arising out of any matter or thing
whatsoever, through the date of this Mutual Release and Waiver, including but
not limited to any alleged violation of the Age Discrimination in Employment Act
of 1967, as amended (including amendments made by the Older Workers Benefit
Protection Act), Title VII of the Civil Rights Act of 1964, as amended, The
Civil Rights Act of 1991, Section 1981 through 1988 of Title 42 of the United
States Code, as amended, the Employee Retirement Income Security Act of 1974, as
amended, The National Labor Relations Act, as amended, The Fair Labor Standards
Act, as amended, The Occupational Safety and Health Act, as amended, The Family
and Medical Leave Act of 1993, any state antidiscrimination law, any state wage
and hour law, any other local state or federal law, regulations or ordinance,
any public policy, contract, tort or common law or any allegation for costs,
fees or other expenses ,including attorneys’ fees, incurred in these matters.
Claims for breach of the Agreement by Company are not waived or released by
Employee Releasors.

 

Company, in exchange for good and valuable consideration, releases and forever
discharge Employee Releasors from any and all Claims which Company now has or
claims, or might hereafter have or claim, against the Employee Releasors based
upon or arising out of any matter or thing whatsoever, through the date of this
Mutual Release and Waiver with the exception of willful misconduct, fraud or
criminal conduct in the discharge of Executive’s employment duties or acts
knowingly outside the scope of his employment with Company, provided further
that as of the date of signing this Mutual Release and Waiver, Company is not
aware of any circumstances falling within this exception. In addition, claims
for breach of the Agreement by Executive are not waived or released by Company.

 

1

--------------------------------------------------------------------------------


 

The following provisions are applicable to and made a part of the Agreement and
this Mutual Release and Waiver:

 

(a)           In exchange for this Mutual Release and Waiver, Executive hereby
acknowledges that he has received separate consideration beyond that to which he
is otherwise entitled under Company’s policies or applicable law.

 

(b)           Company hereby expressly advises Executive to consult with an
attorney of his choosing prior to executing the Agreement or this Mutual Release
and Waiver.

 

(c)           Executive has forty-five (45) days from the Effective Date (as
defined in the Agreement) to consider whether or not to execute this Mutual
Release and Waiver. In the event of such execution, Executive has a further
period of seven (7) days from the date of said execution in which to revoke said
execution. The Mutual Release and Waiver will not become effective until
expiration of such revocation period.

 

(d)           This Mutual Release and Waiver and the commitments and obligations
of the parties under the Agreement:

 

(i)            shall become final and binding immediately following the
expiration of Executive’s right to revoke the execution of the Agreement in
accordance with paragraph (c) of this Exhibit A;

 

(ii)           shall not become final and binding until the expiration of such
right to revoke; and

 

(iii)          shall not become final and binding if Executive revokes such
execution by writing delivered to Company’s Board of Directors on or prior to
the date on which his right to revoke the execution of this Agreement expires.

 

(e)           Executive hereby acknowledges that he has carefully read and
understands the terms of the Agreement and this Mutual Release and Waiver and
his rights as set forth therein and that, by executing this Mutual Release and
Waiver and to receive thereby the payments and benefits agreed to in the
Agreement, he freely and knowingly, and after due consideration, voluntarily
enters into this Mutual Release and Waiver. Executive further agrees that if he
signs this Mutual Release and Waiver in less than 45 days, he confirms by such
signature that he does so freely and knowingly, after due consideration,
voluntarily and without any pressure or coercion of any nature from anyone at
Company. [TO BE PROVIDED AT TERMINATION DATE. A list of the job titles and ages
of all individuals eligible to and not eligible to receive severance is attached
hereto as Appendix 1.]

 

2

--------------------------------------------------------------------------------


 

MY SIGNATURE BELOW ACKNOWLEDGES THAT I HAVE READ THIS ENTIRE DOCUMENT,
UNDERSTAND WHAT I AM SIGNING, AND AM ACTING VOLUNTARILY OF MY OWN FREE WILL,
HAVING RECEIVED VALUABLE CONSIDERATION FOR THIS AGREEMENT. COMPANY HAS HEREBY
ADVISED ME IN WRITING TO CONSULT WITH AN ATTORNEY AND ANY OTHER ADVISORS OF MY
CHOICE PRIOR TO SIGNING THIS MUTUAL RELEASE AND HAS ADVISED ME THAT I AM
RELEASING CLAIMS UNDER THE AGE DISCRIMINATION IN EMPLOYMENT ACT, AMONG OTHER
CLAIMS, AND FURTHER THAT I WILL NOT RECEIVE ANY PAYMENTS OR BENEFITS EXCEPT AS
SPECIFICALLY PROVIDED IN THIS AGREEMENT.

 

 

SIGNATURE

 

 

DATE

 

 

 

FIRSTCITY FINANCIAL CORPORATION

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

3

--------------------------------------------------------------------------------


 

Schedule 4

 

All pictures, paintings, paraphernalia, and/or personal mementos located in Jim
Moore’s office including but not limited to:

 

1 Large Western oil painting by Thomas Turner

 

1 Texas Ducks Unlimited Print by Ken Carlson 71/200

 

1 Framed Republic of Texas Flag Replica

 

1 Framed Collection of Old West Badges

 

1 8 – Foot Leather Bull Whip

 

1 Collector’s set of 1976 Ben Hogan Golf Clubs and 1 putter

 

Various framed photos of family members and friends; several personal mementos
on shelves; and approximately 35 books covering various subjects.

 

--------------------------------------------------------------------------------